DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no antecedent basis for the limitation “any one of contact surfaces facing each other”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102a(1) as being anticipated by Grashow, US 3003149.  Grashow discloses the claimed 360 degree rotatable accessory as shown in the annotated drawing.  The claim recites the functional language “to apply or remove a tightening force to a lower end of a hook of the accessory through thread-fastening of the outer body”.  However, the claim does not positively recite the lower end of the hook as part of the rotatable accessory.  And, Grashow discloses applying or removing a tightening force to the lower end of an antenna, which is of the same shape as a hook formed in applicant’s disclosed invention, i.e., cylindrical shaped rod.   Therefore, Grashow’s device is capable of applying or removing the tightening force on the lower end of a hook.

    PNG
    media_image1.png
    761
    724
    media_image1.png
    Greyscale

Claims 2 are rejected under 35 U.S.C. 102a(1) as being anticipated by Tait, US 1404807. Tait discloses the 360 degree rotatable accessory as shown in the annotated drawing.

    PNG
    media_image2.png
    798
    748
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tait, US 1404807 in view of Lembke, US 8191849.  Tait discloses increasing the friction between the two plates of the hooks to vary the amount of force required to swivel the hooks.  The claim requires anti-slip projections for preventing slip between the contact plates, which is not found in Tait.  In order for Tait’s device to prevent slip between the plates, one would have to apply a large rotational forces to the hooks to secure the plates together via the threads.
Lembke discloses a similar coupler (18, 24) between a pair of hooks (12, 16).  Lembke discloses a set of plates with a series of projections extending toward one another to prevent slippage between the contacted plates.  It would have been obvious to a person having ordinary skill in the art to place the projections on Tait’s plates to reduce the force required to prevent slip between the two plates, i.e., there is a mechanical engagement in addition to friction that prevents slippage.

    PNG
    media_image3.png
    397
    349
    media_image3.png
    Greyscale

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677


/JACK W LAVINDER/Primary Examiner, Art Unit 3677